Citation Nr: 1456285	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1978.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for increase. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, VA sent the Veteran a letter confirming his Board videoconference hearing in November 2014.  The Veteran replied to this letter, stating that he was declining the videoconference hearing and instead requesting a Travel Board hearing.  See Veteran's Letter, September 2014.  In a December 2014 Informal Hearing Presentation, the Veteran's representative again requested that the Veteran be scheduled for a Travel Board hearing.  However, no Travel Board hearing has yet been scheduled or conducted for the Veteran.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Board Veterans Law Judge at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.703, 20.704 (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




